                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


PAULA ZELESNIK,                                              Case No. 1:20-cv-52

      Plaintiff,                                             McFarland, J.
                                                             Bowman, M.J.
              v.

JOE DETERS, et al.,

      Defendants


                         REPORT AND RECOMMENDATION

      Plaintiff, a resident of Cincinnati, Ohio, brings this pro se action against

numerous public officials, The Christ Hospital, GE/GE AE/GE Energy, and others

alleging violations of her rights. By separate Order, plaintiff has been granted leave to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before the

Court for a sua sponte review of plaintiff’s complaint to determine whether the

complaint, or any portion of it, should be dismissed because it is frivolous, malicious,

fails to state a claim upon which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      The Screening Standard

      In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or

repetitive lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v.

Williams, 490 U.S. 319, 324 (1989)). To prevent such abusive litigation, Congress has

authorized federal courts to dismiss an in forma pauperis complaint if they are
satisfied that the action is frivolous or malicious.        Id.; see also 28 U.S.C. §

1915(e)(2)(B)(i). A complaint may be dismissed as frivolous when the plaintiff cannot

make any claim with a rational or arguable basis in fact or law. Neitzke v. Williams,

490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from

suit or when plaintiff claims a violation of a legal interest which clearly does not exist.

Neitzke, 490 U.S. at 327.       An action has no arguable factual basis when the

allegations are delusional or rise to the level of the irrational or “wholly incredible.”

Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need not accept as true

factual allegations that are “fantastic or delusional” in reviewing a complaint for

frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke, 490

U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)). By the same token, however, the complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71 (“dismissal standard

articulated in Iqbal and Twombly governs dismissals for failure to state a claim” under

§§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).



                                             2
       “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The

Court must accept all well-pleaded factual allegations as true, but need not “accept as

true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555

(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). Although a complaint need not

contain “detailed factual allegations,” it must provide “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 555). A pleading that offers “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93

(citations omitted).

       Plaintiff’s Complaint

       Plaintiff’s pro se complaint alleges the following:

       I am suing all 12 for

       1. Obstruction of justice in regards to all engines cancelled and grounded
       by US Presidents Bush, Clinton, Obama & Trump incl. but not limited to
       Dreamliners, Max 8’s and all engines for US military aircraft F22 & 35.

       2. Assault and battery, rape and attempted murder @ 3452 Michigan Ave
       45208 Body cams 2012-2002 officer Robins, Pappes, Jawarski (sp)
       Edwards [and others] . . . .

       3. falsification of a federal employee all records Nov. 1995 – Jan. 21,
       2020 at General Electric Aircraft Engines, General Electric Co. Energy,
       [and others]. . . .



                                              3
(Doc. 1-1 at PAGEID#: 6). Plaintiff requests injunctive relief. (Id. at PAGEID#: 7).

        Plaintiff’s pro se complaint is rambling, difficult to decipher, and virtually

incomprehensible.         Plaintiff’s complaint provides no factual content or context from

which the Court may reasonably infer that the defendants violated plaintiff’s rights.

Iqbal, 556 U.S. at 678. Plaintiff’s allegations generally amount to legal conclusions that

in themselves are insufficient to give the defendants or the Court notice of the factual

basis for plaintiff’s claims. Twombly, 550 U.S. at 555. Accordingly, the complaint fails

to state a claim upon which relief may be granted and should be dismissed under 28

U.S.C. § 1915(e)(2)(B).

        Plaintiff’s Vexatious Litigation History

        Since 2017, Plaintiff has filed more than a dozen lawsuits in this Court.1 Virtually

all of those cases have been dismissed as frivolous on initial screening, based upon

Plaintiff’s failure to state any claim under 28 U.S.C. § 1915(e)(2)(B).2 Repeatedly, the

undersigned has found Plaintiff’s allegations to be “illogical and incomprehensible.”

(See, e.g., Doc. 6 at 3 in Case No. 1:18-cv-433; Case No. 1:17-cv-209, Doc. 4 at 3;

Case No. 1:17-cv-211, Doc. 7 at 3; Case No. 1:17-cv-505, Doc. 4 at 3). U.S. Magistrate

Judge LItkovitz has similarly found Plaintiff’s complaints to be “rambling, difficult to

decipher, and border[] on the delusional,” with “no factual content or context from which

the Court may reasonably infer that the defendants violated the plaintiff’s rights.” (Case


1
 See, e.g., Case No. 1:17-cv-209-TSB-SKB; Case No. 1:17-cv-210-TSB-KLL; Case No. 1:17-cv-211-SJD-
SKB; Case No. 1:18-cv-433-TSB-SKB; Case No. 1:18-cv-584-TSB-KLL; Case No. 1:18-cv-685-SJD-KLL;
Case No. 2:18-cv-1101-MHW-EPD; Case No. 2:18-cv-1225-GCS-EPD; Case No. 2: 18-cv-1251-JLG-
CMV; Case No. 1:17-cv-505-MRB-SKB; Case No. 1:17-cv-710-SJD-KLL; Case No. 1:18-cv-478-TSB-
SKB; Case No. !:19-cv-978-SKB-TSB.
2
 The sole exceptions are Case No. 2:18-cv-1101, which was transferred through an intradistrict transfer to
Cincinnati and re-filed as 1:18-cv-685 before being dismissed as frivolous, and Case No. 1:18-cv-584,
which was dismissed prior to screening based upon Plaintiff’s failure to comply with a Court order
directing her to either file an application to proceed in forma pauperis or the requisite filing fee.

                                                    4
No. 1:17-cv-710, Doc. 4 at 3; Case No. 1:17-cv-210, Doc. 7 at 3). Plaintiff’s current

complaint contains similar illogical, incomprehensible, and apparently delusional

allegations.

       Based on the strain on judicial resources caused by Plaintiff’s persistence in filing

legally frivolous cases that fail to state any federal claim, in Case No. 1:18-cv-478, the

undersigned wrote: [C]onsidering that this is Plaintiff’s seventh frivolous case filed in this

Court found to be subject to summary dismissal on initial screening, it is appropriate to

put Plaintiff on notice and to warn her that she will be subject to sanctions if she

continues to file such frivolous lawsuits with this Court, which sanctions will include, but

not be limited to, a pre-filing restriction that would prohibit her from filing any additional

complaints without leave of Court. See Baldwin v. KeyCorp Bd. of Directors, 2014 WL

2695502, at *1 (S.D.Ohio 2014). (Doc. 4, Report and Recommendation filed July 20,

2018). U.S. District Judge Black adopted that recommendation, and on November 21,

2018, explicitly warned Plaintiff “that she will be subject to sanctions if she continues to

file frivolous lawsuits with this Court. Sanctions may include, but are not limited to, a

pre-filing restriction that would prohibit her from filing any additional complaints without

leave of Court.” (Doc. 6).

       After Plaintiff filed her thirteenth frivolous case on December 2, 2019, Case No

1:19-cv-978-TSB-SKB, the undersigned recommended that a specific pre-filing

restriction be placed on Plaintiff, requiring her to tender with any complaint a

“certification from an attorney who is licensed to practice in this Court or the State of

Ohio, stating that there is a good faith basis for the claims Plaintiff seeks to assert.” (Id.,

R&R filed 12/2/19). The referenced R&R has not yet been adopted by the presiding



                                              5
district judge, and it appears that the copy of that R&R that that had been mailed to the

Plaintiff was returned to this Court based upon her failure to keep the Court apprised of

a change in her address. Because the above-captioned case represents Plaintiff’s

fourteenth lawsuit filed in this Court, and consistent with the warning provided in Case

No. 1:18-cv-478 and the pre-filing restriction recommended in Case No. 1:19-cv-978-

TSB-SKB, the undersigned recommends the same pre-filing restriction at this time.

       In the instant case, and in multiple other cases filed by Plaintiff on a pro se basis,

Plaintiff provides a return address that reads: “c/o Attorney William D. Bell.” It remains

unclear whether Plaintiff has any regular contact with Attorney Bell or with any other

attorney. However, a pre-filing restriction that includes review by a licensed attorney is

recommended.

       Conclusion and Recommendation

       Accordingly, it is RECOMMENDED that this action be DISMISSED with

PREJUDICE for failure to state a claim for relief. It is further RECOMMENDED that the

Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of

any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny Plaintiff leave to appeal in forma pauperis.           Finally, given that

Plaintiff has now filed a dozen lawsuits that have been dismissed on initial screening for

failure to state any claim, it is RECOMMENDED that the Court deem Plaintiff a

vexatious litigator and enjoin her from filing any new actions without submitting a

certification from an attorney who is licensed to practice in this Court or the State of

Ohio, stating that there is a good faith basis for the claims Plaintiff seeks to assert.




                                              6
    s/ Stephanie K. Bowman
    Stephanie K. Bowman
    United States Magistrate Judge




7
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


PAULA ZELESNIK,                                             Case No. 1:20-cv-52

         Plaintiff,                                         McFarland, J.
                                                            Bowman, M.J.
                 v.

JOE DETERS, et al.,

         Defendants


                                       NOTICE

         Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a

copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.         This period may be

extended further by the Court on timely motion for an extension. Such objections shall

specify the portions of the Report objected to and shall be accompanied by a

memorandum of law in support of the objections. If the Report and Recommendation is

based in whole or in part upon matters occurring on the record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient,

unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to

make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.

1981).



                                           8
